Per Curiam.
Respondent, a former Sullivan County attorney, was suspended for five years by this Court, effective May 15, 1993 (Matter of Project, 192 AD2d 868). A prior application for reinstatement was denied as premature (Matter of Project, 237 AD2d 640).
Our examination of the papers submitted on the instant application for reinstatement indicates that respondent has substantially complied with the provisions of the order of suspension and with 22 NYCRR 806.9 of this Court’s rules governing the conduct of suspended attorneys. We are also satisfied that he has complied with the requirements of section 806.12 regarding reinstatement and that he possesses the requisite character and fitness for resumption of the practice of law.
Accordingly, the application is granted and respondent is reinstated to the praeti.ee of law, effective immediately.
Cardona, P. J., White, Spain, Carpinello and Graffeo, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.